Exhibit 10.4

EXECUTION VERSION

 

 

 

ADMINISTRATION AGREEMENT

between

HERCULES CAPITAL FUNDING TRUST 2018-1,

as Issuer,

HERCULES CAPITAL, INC.,

as Administrator

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Owner Trustee

and

U.S. BANK NATIONAL ASSOCIATION,

as Trustee

Dated as of November 1, 2018

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

1.

  Duties of the Administrator      1  

2.

  Records      3  

3.

  Compensation; Payment of Fees and Expenses      3  

4.

  Independence of the Administrator      3  

5.

  No Joint Venture      3  

6.

  Other Activities of the Administrator      4  

7.

  Representations and Warranties of the Administrator      4  

8.

  Administrator Termination Events; Termination of the Administrator      5  

9.

  Action upon Termination or Removal      6  

10.

  Liens      6  

11.

  Notices      6  

12.

  Amendments      6  

13.

  Governing Law; Submission to Jurisdiction; Waiver of Jury Trial      7  

14.

  Headings      8  

15.

  Counterparts      8  

16.

  Severability of Provisions      8  

17.

  Not Applicable to Hercules in Other Capacities; Merger of Administrator      8
 

18.

  Benefits of the Administration Agreement      9  

19.

  Assignment      9  

20.

  Nonpetition Covenant      9  

21.

  Limitation of Liability      9  

 



--------------------------------------------------------------------------------

THIS ADMINISTRATION AGREEMENT (as amended, supplemented or otherwise modified
and in effect from time to time, this “Agreement”) dated as of November 1, 2018,
is between HERCULES CAPITAL FUNDING TRUST 2018-1, a Delaware statutory trust
(the “Issuer”), HERCULES CAPITAL, INC., a Maryland corporation, as administrator
(“Hercules” or the “Administrator”), U.S. BANK NATIONAL ASSOCIATION, a national
banking association, as trustee (the “Trustee”) and WILMINGTON TRUST, NATIONAL
ASSOCIATION, a national banking association, not in its individual capacity but
solely as owner trustee (the “Owner Trustee”). Capitalized terms used herein and
not otherwise defined herein shall have the meanings assigned such terms in the
Sale and Servicing Agreement dated as of November 1, 2018 (the “Sale and
Servicing Agreement”) by and among the Issuer, Hercules, as seller and as
servicer, Hercules Capital Funding 2018-1 LLC, as trust depositor (the “Trust
Depositor”) and U.S. Bank National Association, as the trustee, backup servicer,
custodian and paying agent.

W I T N E S S E T H :

WHEREAS, Trust Depositor and the Owner Trustee have entered into the Amended and
Restated Trust Agreement dated as of November 1, 2018 (the “Trust Agreement”).

WHEREAS, the Issuer has issued the Notes pursuant to the Indenture and has
entered into certain agreements in connection therewith, including, (i) the Sale
and Servicing Agreement and (ii) the Indenture (the Trust Agreement, the Sale
and Servicing Agreement and the Indenture are referred to herein collectively as
the “Issuer Documents”);

WHEREAS, to secure payment of the Notes, the Issuer has pledged the Collateral
to the Trustee pursuant to the Indenture;

WHEREAS, pursuant to the Issuer Documents, the Issuer and the Owner Trustee are
required to perform certain duties;

WHEREAS, the Issuer and the Owner Trustee desire to have the Administrator
perform certain of the duties of the Issuer and the Owner Trustee (in its
capacity as owner trustee under the Trust Agreement), and to provide such
additional services consistent with this Agreement and the Issuer Documents as
the Issuer may from time to time request;

WHEREAS, the Administrator has the capacity to provide the services required
hereby and is willing to perform such services for the Issuer and the Owner
Trustee on the terms set forth herein;

NOW, THEREFORE, in consideration of the mutual terms and covenants contained
herein, and other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties agree as follows:

1. Duties of the Administrator.

(a) Duties with Respect to the Issuer Documents. The Administrator shall perform
all of its duties specifically enumerated herein as Administrator under this
Agreement and the Issuer Documents and the duties and obligations of the Issuer
and the



--------------------------------------------------------------------------------

Owner Trustee (in its capacity as owner trustee under the Trust Agreement) under
the Issuer Documents and no additional duties shall be read to be included
herein; provided, however, except as otherwise provided in the Issuer Documents,
that the Administrator shall have no obligation to make any payment required to
be made by the Issuer under any Issuer Document. In addition, the Administrator
shall consult with the Issuer and the Owner Trustee regarding its duties and
obligations under the Issuer Documents. The Administrator shall monitor the
performance of the Issuer and the Owner Trustee and shall advise the Issuer and
the Owner Trustee when action is necessary to comply with the Issuer’s and the
Owner Trustee’s duties and obligations under the Issuer Documents. The
Administrator shall perform such calculations, and shall prepare for execution
by the Issuer or shall cause the preparation by other appropriate persons of all
such documents, reports, filings, instruments, certificates, notices and
opinions as it shall be the duty of the Issuer and the Owner Trustee (in its
capacity as owner trustee) to prepare, file or deliver pursuant to the Issuer
Documents. In furtherance of the foregoing, the Administrator shall take all
appropriate action that is the duty of the Issuer and the Owner Trustee (in its
capacity as owner trustee) to take pursuant to the Issuer Documents, and shall
prepare, execute, file and deliver on behalf of the Issuer (but not, for the
avoidance of doubt, the Owner Trustee in its individual capacity) all such
documents, reports, filings, instruments, certificates, notices and opinions as
it shall be the duty of the Issuer to prepare, file or deliver pursuant to the
Issuer Documents or otherwise by law.

(b) Notices to Rating Agencies. The Administrator shall give notice to the
Rating Agency of (i) any merger or consolidation of the Owner Trustee pursuant
to Section 10.04 of the Trust Agreement; (ii) any merger or consolidation of the
Trustee pursuant to Section 6.09 of the Indenture; (iii) any resignation or
removal of the Trustee pursuant to Section 6.08 of the Indenture; (iv) any Event
of Default of which it has been provided notice pursuant to Section 5.01 of the
Indenture; (v) the termination of, and/or appointment of a successor to, the
Servicer pursuant to Section 8.02 of the Sale and Servicing Agreement; and
(vi) any supplemental indenture pursuant to Sections 9.01 or 9.02 of the
Indenture; which notice shall be given, in the case of each of (i) through (vi),
promptly upon the Administrator being notified thereof by the Owner Trustee, the
Trustee or the Servicer, as applicable.

(c) No Action by Administrator. Notwithstanding anything to the contrary in this
Agreement, the Administrator shall not be obligated to, and shall not, take any
action that the Issuer directs the Administrator not to take or which would
result in a violation or breach of the Issuer’s covenants, agreements or
obligations under any of the Issuer Documents.

(d) Non-Ministerial Matters; Exceptions to Administrator Duties.

(i) Notwithstanding anything to the contrary in this Agreement, with respect to
matters that in the reasonable judgment of the Administrator are
non-ministerial, the Administrator shall not take any action unless, within a
reasonable time before the taking of such action, the Administrator shall have
notified the Issuer of the proposed action and the Issuer shall not have
withheld consent or provided an alternative direction. For the purpose of the
preceding sentence, “non-ministerial matters” shall include, without limitation:

 

2



--------------------------------------------------------------------------------

(A) the initiation of any claim or lawsuit by the Issuer and the compromise of
any action, claim or lawsuit brought by or against the Issuer;

(B) the appointment of successor Note Registrars (as defined in the Indenture),
successor paying agents, successor Trustees, a successor Administrator or
Successor Servicers, or the consent to the assignment by the Note Registrar, any
paying agent or Trustee of its obligations under the Indenture; and

(C) the removal of the Trustee.

(ii) Notwithstanding anything to the contrary in this Agreement, the
Administrator shall not be obligated to, and shall not, (w) make any payments to
the Noteholders under the Transaction Documents, (x) except as provided in the
Transaction Documents, sell the Trust Estate, (y) provide any consent or
approval specifically required to be given by the Issuer or the Owner Trustee
under the Transaction Documents or (z) take any other action that the Issuer
directs the Administrator not to take on its behalf.

2. Records. The Administrator shall maintain appropriate books of account and
records relating to services performed hereunder, which books of account and
records shall be accessible for inspection by the Issuer, the Owner Trustee and
the Trustee at any time during normal business hours.

3. Compensation; Payment of Fees and Expenses. As compensation for the
performance of the Administrator’s obligations under this Agreement, the
Administrator shall be entitled to receive an annual fee, which shall be solely
an obligation of the Servicer; provided, however, notwithstanding the foregoing
such compensation shall in no event exceed the Servicing Fee for the related
annual period. The Administrator shall pay all expenses incurred by it in
connection with its activities hereunder.

4. Independence of the Administrator. For all purposes of this Agreement, the
Administrator shall be an independent contractor and shall not be subject to the
supervision of the Issuer with respect to the manner in which it accomplishes
the performance of its obligations hereunder. Unless expressly authorized by the
Issuer, the Administrator shall have no authority to act for or to represent the
Issuer in any way (other than as permitted hereunder) and shall not otherwise be
deemed an agent of the Issuer.

5. No Joint Venture. Nothing contained in this Agreement (i) shall constitute
the Administrator and the Issuer as members of any partnership, joint venture,
association, syndicate, unincorporated business or other separate entity,
(ii) shall be construed to impose any liability as such on any of them or
(iii) shall be deemed to confer on any of them any express, implied or apparent
authority to incur any obligation or liability on behalf of the others.

 

3



--------------------------------------------------------------------------------

6. Other Activities of the Administrator. Nothing herein shall prevent the
Administrator or its Affiliates from engaging in other businesses or, in their
sole discretion, from acting in a similar capacity as an Administrator for any
other Person even though such Person may engage in business activities similar
to those of the Issuer, the Owner Trustee or the Trustee.

7. Representations and Warranties of the Administrator. The Administrator
represents and warrants to the Issuer, the Owner Trustee and the Trustee as
follows:

(a) Existence and Power. The Administrator is a corporation validly existing and
in good standing under the laws of its state of incorporation and has, in all
material respects, full power and authority to own its assets and operate its
business as presently owned or operated, and to execute, deliver and to perform
its obligations under the Transaction Documents to which it is a party. The
Administrator has obtained all necessary licenses and approvals in each
jurisdiction where the failure to do so would reasonably be expected to
materially and adversely affect the ability of the Administrator to perform its
obligations under the Transaction Documents or affect the enforceability or
collectibility of the Loans or any other part of the Collateral.

(b) Authorization and No Contravention. The execution, delivery and performance
by the Administrator of the Transaction Documents to which it is a party have
been duly authorized by all necessary action on the part of the Administrator
and do not contravene or constitute a default under (i) any applicable law, rule
or regulation, (ii) its organizational documents or (iii) any material agreement
or instrument to which the Administrator is a party by which its properties are
bound (other than violations of such laws, rules, regulations or agreements
which do not affect the legality, validity or enforceability of any of such
agreements and which, individually or in the aggregate, would not reasonably be
expected to materially and adversely affect the transactions contemplated by, or
the Administrator’s ability to perform its obligations under, the Transaction
Documents).

(c) No Consent Required. No approval or authorization by, or filing with, any
Governmental Authority is required in connection with the execution, delivery
and performance by the Administrator of any Transaction Document other than
(i) UCC filings, (ii) approvals and authorizations that have previously been
obtained and filings that have previously been made and (iii) approvals,
authorizations or filings which, if not obtained or made, would not reasonably
be expected to have a material adverse effect on the enforceability or
collectibility of the Loans or any other part of the Collateral or would not
materially and adversely affect the ability of the Administrator to perform its
obligations under the Transaction Documents.

(d) Binding Effect. Each Transaction Document to which the Administrator is a
party constitutes the legal, valid and binding obligation of the Administrator
enforceable against the Administrator in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, receivership, conservatorship or other similar laws
affecting the enforcement of creditors’ rights generally and, if applicable, the
rights of creditors of corporations from time to time in effect or by general
principles of equity.

 

4



--------------------------------------------------------------------------------

8. Administrator Termination Events; Termination of the Administrator.

(a) Subject to clause (d) below, the Administrator may resign its duties
hereunder by providing the Issuer with at least thirty (30) days’ prior written
notice.

(b) Subject to clauses (c) and (d) below, the Issuer may remove the
Administrator without cause by providing the Administrator with at least thirty
(30) days’ prior written notice.

(c) The occurrence of any one of the following events (each, an “Administrator
Termination Event”) shall also entitle the Issuer, subject to Section 19 hereof,
to terminate and replace the Administrator:

(i) any failure by the Administrator to deliver or cause to be delivered any
required payment to the Trustee for distribution to the Noteholders, which
failure continues unremedied for two (2) Business Days after discovery thereof
by a Responsible Officer of the Administrator or receipt by the Administrator of
written notice thereof from the Trustee or Noteholders evidencing at least 25%
of the Aggregate Outstanding Principal Balance of the Notes;

(ii) any failure by the Administrator to duly observe or perform in any respect
any other of its covenants or agreements in this Agreement, which failure
materially and adversely affects the rights of the Issuer or the Noteholders,
and which continues unremedied for 60 days after discovery thereof by a
Responsible Officer of the Administrator or receipt by the Administrator of
written notice thereof from the Trustee or Majority Noteholders; or

(iii) the Administrator suffers an Insolvency Event;

provided, however, that (A) if any delay or failure of performance referred to
under clause (c)(i) above shall have been caused by force majeure or other
similar occurrence, the two (2) Business Day grace period referred to in such
clause (c)(i) shall be extended for an additional 60 calendar days and (b) if
any delay or failure of performance referred to under clause (c)(ii) above shall
have been caused by force majeure or other similar occurrence, the 60-day grace
period referred to in such clause (c)(ii) shall be extended for an additional 60
calendar days.

(d) If the Administrator resigns or if an Administrator Termination Event shall
have occurred, the Issuer may, subject to Section 19 hereof, by notice given to
the Administrator and the Owner Trustee, terminate all or a portion of the
rights and powers of the Administrator under this Agreement, including the
rights of the Administrator to receive the annual fee for services hereunder for
all periods following such termination; provided, however that such termination
shall not become effective until such time as the Issuer, subject to Section 19
hereof, shall have appointed a successor Administrator in the manner set forth
below. Upon any such termination, all rights, powers, duties and
responsibilities of the Administrator under this Agreement shall vest in and be
assumed by any successor Administrator appointed by the Issuer, subject to
Section 19 hereof, pursuant to a management agreement between the Issuer and
such successor

 

5



--------------------------------------------------------------------------------

Administrator, containing substantially the same provisions as this Agreement
(including with respect to the compensation of such successor Administrator),
and the successor Administrator is hereby irrevocably authorized and empowered
to execute and deliver, on behalf of the Administrator, as attorney-in-fact or
otherwise, all documents and other instruments, and to do or accomplish all
other acts or things necessary or appropriate to effect such vesting and
assumption. Further, in such event, the Administrator shall use its commercially
reasonable efforts to effect the orderly and efficient transfer of the
administration of the Issuer to the new Administrator.

(e) The Issuer, subject to Section 19 hereof, may waive in writing any
Administrator Termination Event by the Administrator in the performance of its
obligations hereunder and its consequences. Upon any such waiver of a past
Administrator Termination Event, such Administrator Termination Event shall
cease to exist, and any Administrator Termination Event arising therefrom shall
be deemed to have been remedied for every purpose of this Agreement. No such
waiver shall extend to any subsequent or other Administrator Termination Event
or impair any right consequent thereon.

9. Action upon Termination or Removal. Promptly upon the effective date of
termination of this Agreement pursuant to Section 8, or the removal of the
Administrator pursuant to Section 8, the Administrator shall be entitled to be
paid by the Servicer all fees accruing to it to the date of such termination or
removal.

10. Liens. The Administrator will not directly or indirectly create, allow or
suffer to exist any Lien on the Collateral other than Permitted Liens.

11. Notices. All demands, notices and communications hereunder shall be in
writing and shall be delivered or mailed by registered or certified first class
United States mail, postage prepaid, hand delivery, prepaid courier service,
email or by facsimile, and addressed at such address as shall be designated by
any of the specified addressees in a written notice to the other parties hereto.
Delivery shall occur only upon receipt or reported tender of such communication
by an officer of the recipient entitled to receive such notices located at the
address of such recipient for notices hereunder.

12. Amendments.

(a) Any term or provision of this Agreement may be amended by the Administrator
without the consent of the Trustee, any Noteholder, the Issuer, the Owner
Trustee or any other Person subject to the delivery of an Officer’s Certificate
of the Servicer to the Trustee by the Administrator to the effect that such
amendment will not materially and adversely affect the interests of the
Noteholders; provided, that no amendment shall be effective which affects the
rights, protections or duties of the Trustee or the Owner Trustee without the
prior written consent of such Person.

(b) This Agreement may also be amended from time to time by the Issuer, the
Administrator and the Trustee, with the consent of the Majority Noteholders and
with notice to the Owner Trustee, for the purpose of adding any provisions to or
changing in

 

6



--------------------------------------------------------------------------------

any manner or eliminating any of the provisions of this Agreement or of
modifying in any manner the rights of the Noteholders. It will not be necessary
for the consent of Noteholders to approve the particular form of any proposed
amendment or consent, but it will be sufficient if such consent approves the
substance thereof. The manner of obtaining such consents (and any other consents
of Noteholders provided for in this Agreement) and of evidencing the
authorization of the execution thereof by Noteholders will be subject to such
reasonable requirements as the Trustee may prescribe, including the
establishment of record dates.

(c) Any term or provision of this Agreement may also be amended from time to
time by the Administrator to correct a material misstatement or omission of the
terms of this Agreement in the Offering Memorandum without the consent of the
Trustee, any Noteholder, the Issuer, the Owner Trustee or any other Person,
provided, however, the Administrator shall provide written notification of the
substance of such amendment to the Issuer, the Owner Trustee and the Trustee and
promptly after the execution of any such amendment, the Administrator shall
furnish a copy of such amendment to the Issuer, Owner Trustee and the Trustee.

(d) Prior to the execution of any amendment pursuant to this Section 12, the
Administrator shall provide written notification of the substance of such
amendment to any Rating Agency and the Owner Trustee; and promptly after the
execution of any such amendment, the Administrator shall furnish a copy of such
amendment to the Rating Agency, the Owner Trustee and the Trustee.

(e) Prior to the execution of any amendment to this Agreement, the Owner Trustee
and the Trustee shall be entitled to receive and conclusively rely upon an
Opinion of Counsel stating that the execution of such amendment is authorized or
permitted by this Agreement and that all conditions precedent to the execution
and delivery of such amendment have been satisfied. The Owner Trustee and the
Trustee may, but shall not be obligated to, enter into any such amendment which
adversely affects the Owner Trustee’s or the Trustee’s, as applicable, own
rights, duties or immunities under this Agreement.

13. Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.

(a) THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
INTERNAL, SUBSTANTIVE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO THE
RULES THEREOF RELATING TO CONFLICTS OF LAWS (OTHER THAN SECTIONS 5-1401 AND
5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW), AND THE OBLIGATIONS, RIGHTS AND
REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH
LAWS.

 

7



--------------------------------------------------------------------------------

(b) Each of the parties hereto hereby irrevocably and unconditionally:

(i) submits for itself and its property in any legal action or proceeding
relating to this Agreement or any documents executed and delivered in connection
herewith, or for recognition and enforcement of any judgment in respect thereof,
to the nonexclusive general jurisdiction of the courts of the State of New York,
the courts of the United States of America for the Southern District of New York
and appellate courts from any thereof;

(ii) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of such
action or proceeding in any such court or that such action or proceeding was
brought in an inconvenient court and agrees not to plead or claim the same;

(iii) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person at its
address determined in accordance with Section 11 of this Agreement;

(iv) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(v) to the extent permitted by applicable law, each party hereto irrevocably
waives all right of trial by jury in any action, proceeding or counterclaim
based on, or arising out of, under or in connection with this Agreement, any
other Transaction Document, or any matter arising hereunder or thereunder.

14. Headings. The section headings hereof have been inserted for convenience of
reference only and shall not be construed to affect the meaning, construction or
effect of this Agreement.

15. Counterparts. This Agreement may be executed in any number of counterparts,
each of which so executed shall be deemed to be an original, but all of such
counterparts shall together constitute but one and the same instrument.

16. Severability of Provisions. If any one or more of the covenants, agreements,
provisions or terms of this Agreement shall be for any reason whatsoever held
invalid, then such covenants, agreements, provisions or terms shall be deemed
severable from the remaining covenants, agreements, provisions or terms of this
Agreement and shall in no way affect the validity or enforceability of the other
provisions of this Agreement.

17. Not Applicable to Hercules in Other Capacities; Merger of Administrator.

(a) Nothing in this Agreement shall affect any obligation Hercules may have in
any other capacity.

 

8



--------------------------------------------------------------------------------

(b) Any entity (i) into which the Administrator may be merged or converted or
with which it may be consolidated, to which it may sell or transfer its business
and assets as a whole or substantially as a whole or any entity resulting from
any merger, sale, transfer, conversion or consolidation to which the
Administrator shall be a party, or any entity succeeding to the business of the
Administrator or (ii) of which more than 50% of the voting stock or voting power
and 50% or more of the economic equity is owned directly or indirectly by
Hercules and which executes an agreement of assumption to perform every
obligation of the Administrator under this Agreement, shall be the successor to
the Administrator under this Agreement, in each case, without the execution or
filing of any paper of any further act on the part of any of the parties hereto,
anything herein to the contrary notwithstanding.

18. Benefits of the Administration Agreement. Nothing in this Agreement,
expressed or implied, shall give to any Person other than the parties hereto and
their successors hereunder, any separate trustee or co-trustee appointed under
Section 6.10 of the Indenture and the Noteholders, any benefit or any legal or
equitable right, remedy or claim under this Agreement.

19. Assignment; Rights of Trustee. Each party hereto hereby acknowledges and
consents to the mortgage, pledge, assignment and grant of a security interest by
the Issuer to the Trustee pursuant to the Indenture for the benefit of the
Noteholders of all of the Issuer’s rights under this Agreement. In addition, the
Administrator hereby acknowledges and agrees that for so long as any Notes are
outstanding, the Trustee will have the right to exercise all waivers and
consents, rights, remedies, powers, privileges and claims of the Issuer under
this Agreement.

20. Nonpetition Covenant. Each party hereto agrees that, prior to the date which
is one (1) year and one (1) day after payment in full of all obligations of the
Issuer in respect of all securities issued by the Issuer (i) such party shall
not authorize the Issuer to commence a voluntary winding-up or other voluntary
case or other proceeding seeking liquidation, reorganization or other relief
with respect to such bankruptcy remote party or its debts under any bankruptcy,
insolvency or other similar law now or hereafter in effect in any jurisdiction
or seeking the appointment of an administrator, a trustee, receiver, liquidator,
custodian or other similar official with respect to such bankruptcy remote party
or any substantial part of its property or to consent to any such relief or to
the appointment of or taking possession by any such official in an involuntary
case or other proceeding commenced against such bankruptcy remote party, or to
make a general assignment for the benefit of, its creditors generally, any party
hereto or any other creditor of such bankruptcy remote party, and (ii) such
party shall not commence, join with any other Person in commencing or institute
with any other Person, any proceeding against the Issuer under any bankruptcy,
reorganization, liquidation or insolvency law or statute now or hereafter in
effect in any jurisdiction.

21. Limitation of Liability. It is expressly understood and agreed by the
parties hereto that (i) this Agreement is executed and delivered by Wilmington
Trust, National Association, not individually or personally but solely as Owner
Trustee on behalf of the Issuer under the Trust Agreement, in the exercise of
the powers and authority conferred and vested in it, (ii) each of the
representations, undertakings and agreements herein made on the part of the
Issuer is made and intended not as personal representations, undertakings and
agreements by Wilmington Trust, National Association but is made and intended
for the purpose of binding only the Issuer, (iii)

 

9



--------------------------------------------------------------------------------

nothing herein contained shall be construed as creating any liability on
Wilmington Trust, National Association individually or personally, to perform
any covenant either expressed or implied contained herein, all such liability,
if any, being expressly waived by the parties to this Agreement and by any
person claiming by, through or under them and (iv) under no circumstances shall
Wilmington Trust, National Association be personally liable for the payment of
any indebtedness or expenses of the Issuer or be liable for the breach or
failure of any obligation, representation, warranty or covenant made or
undertaking by the Issuer under this Agreement or any related documents. For the
purposes of this Agreement, in the performance of its duties or obligations
hereunder, the Owner Trustee shall be subject to, and entitled to the benefits
of, the terms and provisions of Articles VI, VII and VIII of the Trust
Agreement.

[SIGNATURES ON NEXT PAGE]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the day and year first above written.

 

HERCULES CAPITAL FUNDING TRUST 2018-1 By: Wilmington Trust, National
Association, not in its individual capacity but solely as Owner Trustee By:  

/s/ Roseline K. Maney

Name:   Roseline K. Maney Title:   Administrative Vice President

 

S-1

Hercules Capital Funding Trust 2018-1

Administration Agreement



--------------------------------------------------------------------------------

HERCULES CAPITAL, INC.,

as Administrator

By:  

/s/ Melanie Grace

Name:   Melanie Grace Title:   General Counsel

 

S-2

Hercules Capital Funding Trust 2018-1

Administration Agreement



--------------------------------------------------------------------------------

WILMINGTON TRUST, NATIONAL ASSOCIATION, not in its individual capacity but
solely as Owner Trustee By:  

/s/ Rosaline K. Maney

Name:   Rosaline K. Maney Title:   Administrative Vice President

 

S-3

Hercules Capital Funding Trust 2018-1

Administration Agreement



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as Trustee By:  

/s/ Ralph J. Creasia, Jr.

Name:   Ralph J. Creasia, Jr. Title:   Senior Vice President

 

S-4

Hercules Capital Funding Trust 2018-1

Administration Agreement



--------------------------------------------------------------------------------

Joinder of Servicer:

Hercules Capital, Inc., as Servicer, joins in this Agreement solely for purposes
of Section 3.

 

HERCULES CAPITAL, INC.,

as Servicer

By:     Name:   Title:  

 

S-5

Hercules Capital Funding Trust 2018-1

Administration Agreement